DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 2 has been amended to:
2.    (Previously presented) The trailer hitch guide adaptor according to claim 1, the mounting plate further comprising a hole adapted to receive the hitch ball such that the hitch ball is able to connect with a lock inside the trailer tongue coupler.
Reasons for Allowance
Claims 1-2, 4-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations of a reinforcement plate attached to the third guide plate upper surface, the reinforcement
plate having a reinforcement plate lower surface and a reinforcement plate front-end being attached to the third guide plate upper surface, such that the reinforcement lower plate surface is parallel to the mounting plate upper surface, wherein the mounting plate and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 05 January 2021, with respect to claims 1-2, 4-14, and 16-18 have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1-2, 13-14 and 17, as well as the 103 rejection of claims 4-8, 10-12, 16, and 18 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611